Citation Nr: 1545158	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial compensable rating for a left thumb disability.


REPRESENTATION

Veteran represented by:	Mary LeMieux-Fillery, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 1989 and from January 1989 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement, dated in April 2015, with the initial evaluations assigned for his PTSD, left knee and left thumb disabilities in the July 2014 rating decision.  As a Statement of the Case (SOC) has not yet been furnished, the Board is required to remand this issue so that one may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the issues of entitlement to increased initial rating for Veteran's PTSD, left knee and left thumb disabilities, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



